Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 4 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The recitation “to execute a control command only if the speaker shows adequate authorization” requires the use of the present of a rider, thus does not constitute eligible subject matter under 35 U.S.C. 101.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The examiner notes that there are many instances of indefinite claim language throughout the claims, which appears to be a crudely translated foreign document which are exceedingly and unduly difficult to parse, due to long modifying clauses (rather than descriptive limitations with properly established antecedent basis) and grammatical errors making it nearly impossible for the examiner to determine the exact intent of the claims. The claims must be rewritten for conforming to current U.S. practice for clarity and succinctness.
In re claims 4, 8, 9, 10, 12 and 14  the words “in particular”, “such as” “optionally” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In re claims 1 and 15, the recitations “for capturing noises by means of the acoustic device and converting these to noise signals and utilizing them for controlling (what)”? 
Regarding claims 1, 4, 7, 9, 11, 12 and 15 the terms “and/or” could render the claims indefinite and inoperative because there is no explicit description in the specification of the listed limitations in the claims in combination with each other and the limitations may be mutually exclusive. The term is being interpreted as “or” for examining purposes.
In re claim 7, is the recitation “an active bicycle component” is the same or different structure as recited in claim 1 (e.g. at least one bicycle component) ??
Regarding claim 8, the recitation “if a knockout of a damper device is imminent” renders the claim indefinite.  Applicant is free to act as their own lexicographer, but as described the specification does not specific the metes and bounds of the new terminology (e.g. knockout in bicycle art.).  Should the words bottom out be used instead ?  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 (as best understood) are rejected under 35 U.S.C. 102(a1) as being anticipated by Dorogusker et al. (USPUB. 2010/0198453 A1 – hereinafter Dorogusker et al.).
Dorogusker et al. discloses all of the structural as claimed, a bicycle assembly for a partially muscle-powered bicycle with a control device and at least one bicycle component whose operating state is variable during operation, said assembly comprising: at least one acoustic device having at least one sound converter is comprised for outputting information[0026-0027], controlled by a control device, on an operating state of the bicycle component by means of the acoustic device [0058].
In re claim 2 (as best understood), Dorogusker et al. discloses the control device comprises at least one processor and is configured and set up to convert noise signals to control commands and to execute a control command when an actuating device is actuated in an assigned time slot [para 0027 and 0031].
In re claim 3 (as best understood), Dorogusker et al. discloses the at least one bicycle component is among a group of bicycle components (e.g. an electric drive motor, a battery unit, a  speed sensor, an angle sensor, a pedaling frequency sensor, a position sensor and a power sensor).
In re claim 4 (as best understood), Dorogusker et al. discloses the control device is configured and set up to recognize at least a predetermined number of speech commands [para 0027].

In re claim 5 (as best understood), Dorogusker et al. discloses the control device is configured and set up to execute a control command only with adequate authorization [para 0027].
In re claim 6 (as best understood), Dorogusker et al. discloses the control device acknowledges a control command by means of an acknowledgment signal [para 0027].
In re claim 7 (as best understood), Dorogusker et al. discloses the control device controls the at least one bicycle component by way of a control command [para 0027 and 0031].
In re claim 8 (as best understood), Dorogusker et al. discloses the control device is set up and configured to output warnings by means of the acoustic device status of the at least one bicycle [para 0027 and 0031].
In re claim 9 (as best understood), Dorogusker et al. discloses [para 0027 and 0031] all of the claimed limitations. 
In re claim 10 (as best understood), Dorogusker et al. discloses a basic setting can be set for at least one ride by means of the acoustic device [0027 and 0031].
In re claim 11 (as best understood), Dorogusker et al. discloses the voice signals are evaluated to recognize a type of terrain [para 0027 and 0031].
In re claims 13-14 (as best understood), Dorogusker et al. discloses [para 0027 and 0031] all of the claimed limitations.
In re claim 15 (as best understood) the apparatus as mentioned above (claim 1) would result in the method to be performed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker et al. and in view of Song (USPUB. 2010/0010709 A1 – hereinafter Song).
Dorogusker et al. is disclosed above but does not explicitly teach the control device is configured to control the shock absorber of the bicycle.
Song teaches to optimize the bicycle performance, a user interface is provided to allow the user to change parameters of the active suspension system during operation of the vehicle.
 Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the control system of Dorogusker et al. to include the teaching of Song for the reasons set forth above.



Conclusion
The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY H WINNER/               Primary Examiner, Art Unit 3611